DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 2, 4-8, 10-15, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/036699 (“Udrea”) in view of US 4,133,690 (“Muller”) and US 2018/0118562 (“Drescher”), and as evidenced by US 2017/0069785 (“Tak”).	3
C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 1 above, and further in view of US 2006/0091400 (“Faure”).	12
D. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of US 4,544,576 (“Chu”) and further as evidenced by Pliskin US 3,212,921 (“Pliskin”).	13
E. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of US 3,909,332 (“Yerman”).	16
IV. Response to Arguments	16
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 1 is objected to for the following informalities:
In the penultimate line of claim 1, replace “the sintered layer” with “the sintered composite layer” for clarity and consistent antecedent basis in the claim.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 4-8, 10-15, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/036699 (“Udrea”) in view of US 4,133,690 (“Muller”) and US 2018/0118562 (“Drescher”), and as evidenced by US 2017/0069785 (“Tak”).
Claim 1 reads,
1. (Currently Amended) A substrate including at least one radiofrequency microelectronic device, comprising: 
[1] a carrier substrate made of a semiconductor; and 
[2] a sintered composite layer placed on the carrier substrate and formed from powders of at least a first dielectric and a second dielectric different from the first, 
[3a] the sintered composite layer having 
[3b] a thickness larger than 5 microns,
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30%, 
[4a] the sintered composite layer including 
[4b] particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric, 
[4c] a volume fraction of the interstices in the sintered composite layer being between 0% and 50%; and
[5] a useful layer on the sintered layer, at least a portion of the useful layer forming at least a portion of a radiofrequency microelectronic device.

With regard to claim 1, Udrea discloses, generally in Figs. 2, 10A, and 12,
1. (Currently Amended) A substrate 11/12/13 including at least one radiofrequency microelectronic device [p. 9, lines 5-7, 23-29; paragraph bridging pp. 14-15], comprising: 
[1] a carrier substrate [13, “SiC wafer”] made of a semiconductor [e.g. SiC; abstract; Fig. 12; p. 9, lines 16-21]; and 
[2] a … composite layer [“buried insulator layer 12”] placed on the carrier substrate 13 and formed from … at least a first dielectric [e.g. silicon oxide] and a second dielectric [e.g. silicon nitride] different from the first [p. 16, lines 8-20; p. 17, lines 11-18], 
[3a] the … composite layer 12 having 
[3b] … [not taught] … 
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [p. 17, lines 11-18],
[4a] the composite layer 14 including 
[4b] … the first dielectric [e.g. silicon oxide], … the second dielectric [e.g. silicon nitride], … 
[4c] … [not taught] … 
[5] a useful layer 11 on the sintered [composite] layer, at least a portion of the useful layer 11 forming at least a portion of a radiofrequency microelectronic device [p. 9, lines 5-7, 23-29, Fig. 9].

With regard to features [2], [3c], [4a], and [4b] of claim 1, Udrea states,
The buried insulating layer 12 can be made of silicon dioxide or, to reduce the stress of the structure, it can be made of a combination of silicon dioxide and silicon nitride.  Alternatively, a layer of aluminium nitride can be used with or without oxide layers placed adjacent thereto.  The composition of the insulating layer(s) may also be chosen to match the expansion coefficients of silicon [11] and/or the SiC substrate [13].
(Udrea: p. 17, lines 11-18; emphasis added)
Udrea does not state that the buried insulating layer, although a composite layer of e.g. silicon oxide and silicon nitride, is made by sintering together a particles of silicon oxide and particles of silicon nitride and, consequently, also does not discuss the nature of the sintered composite with regard to existence of interstices between said silicon oxide and silicon nitride particles.
Muller, teaches a method of forming an insulating layer that bonds to silicon and therefore silicon-containing semiconductor materials, said insulating layer made by sintering a mixture of a glass powder and a cordierite power applied to the surface of the silicon substrate as a powder mixture by centrifugation (Muller: col. 3, lines 21-52).  The mixture of the glass powder and cordierite powder is selected to provide a sintered composite layer having a TCE near to that of the silicon substrate (i.e. 33×10-7/ºC; col. 1, lines 31-33). and Examples 1 and 4: 38×10-7/ºC; Example 2: 39×10-7/ºC; Example 3: 35.8×10-7/ºC.  Muller desires the glass-cordierite layer to have a TCE of less than 40×10-7/ºC (4.0×10-6/ºC) (Muller: abstract) such as 3.8×10-6/ºC and 3.9×10-6/ºC (Muller: Examples 1-4 at cols. 5-6) which, also, is close to the TCE of SiC (4.2 to 4.7×10-6/ºC), as evidenced by Tak (¶ 75). 
Because the material of Muller closely matches the TCE of each of monocrystalline Si and SiC, and bonds to both materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the buried insulating layer/bonding layer 12 of Udrea from the composition and sintering process taught in Muller, because Muller teaches that the method is suitable for forming a thick insulating layer on a silicon-based semiconductor substrate that (1) is of the thicknesses suitable for the bonding together the Si and SiC wafers in Udrea (infra), (2) does not crack because the composition is adjusted to customize the TCE to be near to the Si or SiC substrate on which it is placed, and (3) bonds to both Si and SiC at the reasonably low sintering temperature.
So modified, each of features [2] and [3c] is taught.

With regard to features [4a]-[4b] of claim 1,
[4a] the sintered composite layer including 
[4b] particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric, 
It is held, absent evidence to the contrary, that the sintered composite layer of Muller (used as the insulator layer/bonding layer 12 of Udrea) inherently has interstices between the cordierite particles and the glass particles, based on the admissions in the Instant Application.  In this regard, sintering, by definition, is a process by which particles are fused at a softening temperature of one of the materials from which the particles are made, which is a temperature below the melting temperature (Instant Specification: ¶ 90).  Because at least one of the material particles does not melt during sintering, said particles may retain some shape and surface area, thereby forming interstices between adjacent particles (Instant Specification: ¶ 92).  As such, the burden of proof is shifted to Applicant to prove that the sintered material of Muller does not have interstices in the sintered product.  (See MPEP 2112(I)-(V).) 

With regard to feature [4c] of claim 1, 
[4c] a volume fraction of the interstices in the sintered composite layer being between 0% and 50%; and
Muller does not discuss interstices and does not, therefore teach the volume fraction of interstices falling between 0% and 50% by volume of the sintered composite layer.  However, Muller explains that the sintered composite layer of cordierite and glass powders is used to passivate and protect the semiconductor device from the “surroundings”, i.e. the environment (col. 1, lines 15-27; col. 2, lines 48-51).  Muller further explains that prior art glass powders used to provide passivation and protection are “softened and liquefied”, i.e. melted, as opposed to just sintered, will produce layers “free of pores” (col. 1, lines 28-45).  Therefore, Muller explains that part of the passivating and protecting function is at least to minimize pores (i.e. interstices between particles); otherwise, the semiconductor device may be exposed by to the surroundings by paths formed by interconnected pores. 
As such, it is seen to be inherent, that the sintering process and sintered composite of Muller would result in a low volume of pores, i.e. interstices between particles, in order for said sintered composite to function as a passivating and protecting layer, and, as such, would be less than 50% of the volumes.  As such, the burden of proof is shifted to Applicant to prove that the porosity in the sintered composite of Muller (used in Udrea) either is entirely free from pores (i.e. 0% by volume of pores) or has a porosity greater than 50% by volume.  (See MPEP 2112(I)-(V).)

With regard to feature [3b] of claim 1, and claim 2,
[3b] a thickness larger than 5 microns and
2. (Previously Presented) The substrate of claim 1, wherein the sintered composite layer has a thickness between 10 microns and 100 microns. 
Udrea provides example thicknesses for the buried insulating layer 12 of 2 to 2.5 µm (p. 19, lines 13-14), or 0.4 to 1.5 µm for an RF device example (paragraph bridging pp. 19-209; Fig. 12) but further suggests that the thickness is dependent on the design of the rated voltage of the device (e.g. 600 V; p. 19, lines 4-5 or 80 V p. 20, line 24).  As such, one having ordinary skill in the art would recognize that the thickness of the buried insulator 12 can be adjusted for the intended voltage rating and would select thicknesses greater than the examples in Udrea to have the RF devices rated for higher voltages.
Thus, Udrea does not give examples of the composite layer 12 being greater than 5 µm, as required by feature [3b].
Drescher, like Udrea, teaches a process of bonding together semiconductor wafers to form an SOI substrate, the bonding using an insulating layer formed on the surface of the carrier substrate, i.e. “bonding wafer 2” (Drescher: Fig. 1; ¶¶ 74-81).  Drescher further teaches that oxide bonding layer thickness can be from 1.5 to 10 µm.  In this regard Drescher states, “The oxide layer, which particularly preferably serves as insulator layer or bonding layer or etching stop layer, preferably has a thickness, in particular an average thickness or a minimum thickness or a maximum thickness, of at least or precisely or at most 1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm.”  (Drescher: ¶ 24, last sentence; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the composite bonding layer 12 of Udrea (formed by the process of Muller) to a thickness of “1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm” as taught in Drescher (id.) because it overlaps the range disclosed in Udrea for the same purpose of forming an oxide bonding layer.  In addition, one having ordinary skill in the art would select the thickness greater than the examples in Udrea to have the RF devices rated for higher voltages (supra). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1 and 2.

With regard to claim 4, Udrea further discloses,
4. (Previously Presented) The substrate of claim 1, wherein the carrier substrate 13 comprises silicon [i.e. SiC comprises Si].

With regard to claim 5, Udrea modified according to Muller further teaches, 
5. (Previously Presented) The substrate of claim 1, wherein the first and second dielectrics are chosen from among silicon oxide, silicon nitride, aluminum nitride, alumina, and mullite [cordierite includes Al2O3 and SiO2, Muller: col. 4, lines 17-23 and the glass includes at least SiO2].

With regard to claim 6, Udrea further discloses,
6. (Previously Presented) The substrate of claim 1, further comprising a protective layer between the carrier substrate [13, SiC wafer] and the sintered composite layer.
Again, Udrea contemplates oxidizing the SiC wafer before bonding to the Si wafer (Udrea: p. 16, lines 8-13); therefore, the protective silicon oxide layer would be provided before the buried insulating layer 12 is formed, which is formed by the method of Muller (supra).

With regard to claims 7, 8, and 10-12, Udrea modified according to Muller further teaches, 
7. (Previously Presented) The substrate of claim 1, further comprising an intermediate layer [“oxide” on “Silicon Wafer” in Fig. 10A; Udrea: p. 16, line 5 to p. 17, line 19] placed on the sintered composite layer 12 [of Udrea/Muller]. 
8. (Previously Presented) The substrate of claim 7, wherein the intermediate layer is a dielectric layer comprising a material chosen from among a silicon oxide, a silicon nitride, a silicon oxynitride, and an aluminum nitride [id.].
10. (Currently Amended) The substrate of claim 7, wherein the useful layer [“Silicon wafer”] comprises a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material.
11. (Previously Presented) A radiofrequency-microelectronic-device structure, comprising: 6Attorney Docket No. 3356-P15929US (F18/O1O1FA FAR) 
[1] a substrate [11/12/13 of Udrea having bonding layer 12 made according to Muller (supra)] according to claim 10; and
[2] a layer of microelectronic devices on the substrate 11/12/13 [as shown in Figs. 11- 14 of Udrea: p. 17, line 20 to p. 20, line 26].
12. (Previously Presented) The structure of claim 11, wherein the radiofrequency- microelectronic-device is an antenna adapter or switch or a power amplifier or a low- noise amplifier or a passive component or other circuit operating at high frequency or a radiofrequency MEMS component or a radiofrequency filter [as shown in Figs. 11- 14 of Udrea: p. 17, line 20 to p. 20, line 26].

With regard to claim 13, Udrea modified according to Muller and Drescher further teaches,
13. (Currently Amended) A method for fabricating a substrate [11/12/13 of Udrea] including a radiofrequency microelectronic device, [Udrea: supra], comprising the following steps: 
a) providing a carrier substrate [13 of Udrea] made of a semiconductor [SiC], having a first side [Udrea: supra]; 
b) depositing a layer 12 formed from a mixture of powders of at least a first dielectric and a second dielectric different from the first dielectric [as taught by Muller, supra], on the first side of the carrier substrate [13 of Udrea]; and 
c) sintering the layer 12 formed from the mixture of powders in order to obtain a sintered composite layer 12 [as taught in Muller, supra] that is firmly attached to the first side of the carrier substrate [13 of Udrea] and having a thickness larger than 5 microns [as taught in Drescher, supra], the sintered composite layer including 
particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric [inherent in view of Muller and the evidence in the Instant Application, as explained under claim 1 above], 
a volume fraction of the interstices in the sintered composite layer being between 0% and 50% [inherent in view of Muller and the evidence the Instant Application, as explained under claim 1 above];
the first dielectric, the second dielectric and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [Udrea: p. 17, lines 11-18 (supra) and Muller (supra)], and
d) providing a useful layer 11 [“Si wafer” in Figs. 10A-10B of Udrea] on the carrier substrate 1  [“SiC wafer” in Figs. 10A-10B of Udrea] such that the sintered composite layer [12 of Udrea formed from the material and process of Muller] is disposed between the useful layer 11 and the carrier substrate 13, at least a portion of the useful layer 11 forming at least a portion of a radiofrequency microelectronic device [Udrea: Fig. 12].

With regard to claims 14 and 15, Udrea modified according to Muller and Drescher further teaches,
14. (Previously Presented) The method of claim 13, further comprising forming a protective layer [thermal oxide] on the first side of the carrier substrate 15 prior to depositing the layer 12 formed from the mixture of powders in step b).
15. (Previously Presented) The method of claim 14, wherein the protective layer [thermal oxide] comprises at least one material chosen from among silicon nitride, silicon oxynitride, and silicon oxide.
Again, Udrea contemplates oxidizing the SiC wafer before bonding to the Si wafer (Udrea: p. 16, lines 8-13); therefore, the protective silicon oxide layer would be provided before the buried insulating layer 12 is formed, which is formed by the method of Muller (supra).

With regard to claims 20 and 21, Udrea modified according to Muller and Drescher further teaches, 
20. (Currently Amended) The method of claim 13, wherein the useful layer 11 provided for bonding step d) is a donor substrate 11 comprising a material chosen from among a semiconductor material, an electrically insulating material, an electrically conducting material, and a piezoelectric material.
21. (Currently Amended) The method of claim 20, further comprising a step e) of thinning the donor substrate 11 to a thickness desired for the useful layer 11 for the fabrication of the radiofrequency microelectronic device [as shown in Fig. 10B of Udrea; p. 16, line 8 to p. 17, line 19].

C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 1 above, and further in view of US 2006/0091400 (“Faure”).
Claim 3 reads,
3. (Previously Presented) The substrate of claim 1, wherein the carrier substrate has a resistivity higher than 500 ohm.cm.
The prior art of Udrea in view of Muller and Drescher and as evidenced by Tak, as explained above, teaches each of the features of claim 1. 
Udrea does not teach the resistivity of the SiC substrate and particularly indicates that it may be doped in the specific example devices from 1014 to 1015 cm-3 (Udrea: p. 20, lines 4-5).
Faure, like Udrea, teaches a Si-on-SiC substrate for “high power frequency” applications (Faure: ¶¶ 5, 34) formed by bonding a Si donor wafer 30 to a high-resistivity SiC handle wafer 20 using a bonding layer 13 formed from insulating materials including silicon oxide and silicon nitride (Faure: Figs. 5a-5e; ¶ 43-46).  The SiC handle wafer has a resistivity of 10,000 ohm-cm or more (Faure: ¶ 33). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a SiC handle wafer has a resistivity of 10,000 ohm-cm or greater to make a Si-on-SiC substrate in Udrea (wherein the bonding layer is made according to Muller) because Faure teaches that high-resistivity SiC handle wafer is desirable for high frequency power semiconductor devices.  
This is all of the features of claim 3.

D. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of US 4,544,576 (“Chu”) and further as evidenced by Pliskin US 3,212,921 (“Pliskin”).  
Claims 16 and 17 read,
16. (Previously Presented) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders, and depositing the paste on the first side of the carrier substrate by spin coating.
17. (Previously Presented) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
The prior art of Udrea in view of Muller and Drescher and as evidenced by Tak, as explained above, teaches each of the features of claim 13. 
With regard to claim 16, Udrea modified according to Muller, further teaches,
16. (Previously Presented) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders, and depositing the paste on the first side of the carrier substrate by spin coating.
Muller further teaches that the pre-sintered powder is applied using aqueous suspension of the mixed powder of glass and cordierite (Muller, e.g. Example 1 at col. 5, lines 26-30, and especially Example 3 at col. 6, lines 44-46).  Muller does not teach the manner of application and does not therefore teach spin coating.
Chu, like Muller, forms a SiO2-based glass layer on a silicon substrate that matches the thermal expansion coefficient (TCE) of the silicon substrate (Chu: col. 2, lines 42-50).  Chu forms the SiO2-based glass layer using the known methods of others (US 3,212,921 and US 3,212,929, Pliskin, et al.; Chu: col. 3, line 24 to col. 4, line 55) which includes applying a finely-ground glass power, said glass powder matching the TCE of silicon and then heating to sinter (i.e. fuse) the powder to form a continuous glass layer (Chu: title, abstract; col. 2, lines 57-62 and col. 3, line 24 to col. 4, line 55).  In addition, Chu teaches that the powered mixture that is fused can be obtained from powdered glass already having a composition having a TCE matching that of silicon or can be produced from the individual component oxide powders:
A high temperature, softening point, glass such as Corning 1715 or Corning 191CP or a combination of oxides is employed such that the combined thermal expansion coefficient matches that of Si. 
(Chu: col. 5, line 67 to col. 6, line 2)
Finally Chu teaches that the powdered mixture is formed by a spin-on process of a colloid of the mixed oxide powder (Chu: col. 3, lines 24-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use spin coating as the method of applying the paste of Muller to the SiC substrate 13 of Udrea, because Chu teaches that spin coating is a suitable means to apply the paste from which the pre-sintered powder is applied to a semiconductor substrate for the same purpose of forming a sintered, composite, insulating layer on said semiconductor substrate.  

With regard to claim 17,
17. (Currently Amended) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
Muller does not teach the water is removed before the sintering, although it would necessarily evaporate at temperature well below the sintering temperature given that water boils at 100 ºC. 
Nonetheless, as already explained above, Chu, as evidenced by Pliskin, teaches that a low temperature bake is used to remove the solvent from the deposited composite powder layer on the wafer prior to sintering, in order to prevent bubbles from forming in the sintered insulating layer (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a low-temperature heat treatment to remove at least one liquid component from the paste of Muller on the SiC wafer 13 of Udrea, before the sintering heat treatment of Muller, in order to prevent bubbles from forming in the sintered insulating layer 12. 
This is all of the features of claims 16 and 17.

E. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Udrea in view of Muller and Drescher and as evidenced by Tak, as applied to claim 13 above, and further in view of US 3,909,332 (“Yerman”).
Claim 19 reads,
19. (Currently Amended) The method of claim 13, further comprising forming an intermediate layer between the useful layer and the sintered composite layer.
The prior art of Udrea in view of Muller and Drescher and as evidenced by Tak, as explained above, teaches each of the features of claim 13. 
Yerman, like Udrea, teaches bonding together semiconductor substrates 11, 12, e.g. silicon substrates (Yerman: Figs. 1, 2) using a composite oxide layer that matches the thermal expansion coefficient of the Si (Yerman: col. 3, lines 15-16; Fig. 4).  Yerman further teaches forming an intermediate layer between 13, i.e. a thermal oxide layer the useful layer 11 and the composite bonding oxide layer 14 (Yerman: Figs. 1-2; col. 3, line 55 to col. 4, line 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a thermal oxide on the Si substrate 11 that becomes the “useful layer”, in order to protect the Si substrate 11 during bonding, as shown in Yerman.

IV. Response to Arguments
Applicant’s amendment to claims 1 and 13 to require the useful layer to form a portion of a radiofrequency device renders the each of the prior art rejections premised on Muller and Yerman as the primary references moot.  Accordingly, said rejections are withdrawn. 
Applicant’s arguments filed 07/15/2022 with regard to Udrea in view of Muller and Drescher, and as evidenced by Tak, have been fully considered but they are not persuasive.  Applicant’s arguments are premised on none of the references teaches the newly added requirements of interstices between the particles of the first and second dielectrics and the range of volume said interstices occupy (Remarks: pp. 12-15).  Examiner respectfully disagrees for the reasons indicated in the rejection, which are incorporated here.  In particular, the rejection currently explains that the sintered composite layer of glass powder and cordierite powder of Muller (that is used in Udrea as the insulating/bonding layer 12) would inherently have some porosity, i.e. interstices, based on the evidence in the Instant Application as well as in Muller as to a small volume of porosity.  Applicant has not yet had an opportunity to address the evidence of inherency presented in the current rejections. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814